Citation Nr: 0719489	
Decision Date: 06/28/07    Archive Date: 07/05/07

DOCKET NO.  05-14 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial disability rating higher than 
30 percent for 
post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for a heart disability.

3.  Entitlement to service connection for hypertension.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel

INTRODUCTION

The veteran served on active duty from June 1968 to July 
1971.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Atlanta, Georgia.


FINDINGS OF FACT

1.  PTSD is manifested by no more than occupational and 
social impairment with an occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal).

2.  The claimed heart disability and hypertension are not 
etiologically related to active service or to service-
connected PTSD.  


CONCLUSIONS OF LAW

1.  The criteria for an increased initial disability rating 
for PTSD are not met.  38 U.S.C.A. §§ 1155 (West 2002); 
38 C.F.R. § 4.130, Diagnostic Code 9411 (2006).

2.  The criteria for service connection for heart disability 
and hypertension are not met.  38 U.S.C.A. §§ 1101, 1110, 
1112 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating - PTSD

This appeal arises from an April 2004 rating decision that 
granted the veteran's August 2003 claim of entitlement to 
service connection for PTSD and assigned an initial 30 
percent rating for PTSD effective August 18, 2003, the date 
on which the claim was filed.  Thus, the Board considers 
whether the evidence supports "staged" ratings.  Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).

PTSD is evaluated in accordance with 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2006).  The next higher rating of 50 
percent is assigned with evidence of occupational or social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Higher ratings of 70 and 100 percent are 
provided for greater disability.

VA outpatient clinical records dated within the last several 
years consistently indicate that the veteran is alert, 
oriented in all spheres, pleasant and cooperative, and has 
appropriate affect.  He responds appropriately to questions 
and is able to follow complex instructions.  He has good 
recent and remote memory.  His intellect was described as 
normal.  The veteran denied suicidal or homicidal ideation, 
intent, or plan.  He reported bad dreams that subsided with 
use of medication, and as well, hypervigilance and disturbing 
thoughts about service experiences, but denied that he felt 
distant or "cut off" from other people.  Such evidence 
might indicate some disturbed mood or motivation due to PTSD 
symptoms, but, it does not reflect extent of impaired 
functioning to a degree consistent with a 50 percent rating 
or higher.    

The February 2004 VA PTSD examination report reflects 
complaints about regular sleep disturbance due to nightmares 
about combat and recurrent intrusive thoughts about Vietnam, 
but, as discussed above, the record reflects more recent 
clinical records indicating that sleep problems have improved 
with medication.  The veteran reportedly is hypersensitive to 
crowds and noise, but that, in the context of other negative 
evidence and more recent clinical records tending to show 
stable or somewhat improved PTSD-specific symptoms, does not 
support a higher rating.  The examiner described the veteran 
as polite and cooperative; he did not appear to be in acute 
psychiatric distress, but appeared uncomfortable, grimacing 
from back pain.  His affect was appropriate, his mood 
appeared mildly dysthymic, but he was alert, oriented and 
coherent.  There was no sign of psychosis.  He did not 
exhibit signs of suicidal or homicidal ideation.  He 
communicated his experiences, problems, and symptoms "in a 
convincingly simple and honest manner."  Such evidence is 
substantially similar to notations of clinical observation 
discussed in the previous paragraph and does not favor a 50 
percent rating or higher.  The Board also has noted the 
veteran's report in VA Form 9 that his memory is 
deteriorating, but, as discussed earlier, clinical evidence, 
dated shortly before the date on which VA Form 9 was filed, 
tends not to buttress the assertion; also, the clinical 
evidence as a whole is negative as to most of the 
manifestations associated with a 50 percent rating.

The Board also has considered the veteran's Global Assessment 
of Functioning (GAF) scores dated within the time period 
relevant to this appeal.  GAF is a scale from 0 to 100, 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental health 
illness.  Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994) (100 representing superior 
functioning in a wide range of activities and no psychiatric 
symptoms).  A score between 41 and 50 indicates serious 
symptoms (such as suicidal ideation, severe obsessional 
rituals), or serious impairment in social, occupational, or 
school functioning.  A score between 51 and 60 indicates 
moderate symptoms (such as flat affect and circumstantial 
speech, occasional panic attacks), and moderately impaired 
occupational and social functioning.  A score between 61 and 
70 indicates some mild symptoms or some difficulty in social 
and occupational functioning, but, in general, reflects 
fairly good functioning.  

A GAF score of 48 was given by one clinician in 2003.  The VA 
examiner, in February 2004, assigned a score of 55.  More 
recent VA outpatient clinical records show GAF scores ranging 
from 60 to 65.  The scores, generally speaking, tend to show 
at least stable, and possibly, some improvement in 
psychiatric symptoms, but certainly not exacerbated 
manifestations or a pattern of worsening symptomatology.  The 
scores, when viewed in the context of largely unfavorable 
clinical findings discussed elsewhere in this decision, do 
not support the assignment of a 50 percent rating or higher.  
Also, with respect to the lower scores of 48 and 55, neither 
the objective findings, nor self-reported manifestations, 
indicate that the veteran actually experienced the 
manifestations commonly attributed to those scores, e.g., 
suicidal ideation, severe obsessional rituals, circumstantial 
speech, and panic attacks.  On the whole, the clinical 
evidence appears to be most closely commensurate to 
manifestations associated with mild functional impairment. 

Based upon the above, the Board must conclude that the 
preponderance of the evidence against higher evaluation.  It 
does not apply the benefit-of-reasonable doubt rule.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2006).

II.  Service Connection - Heart Disability; Hypertension

The veteran contends that he has cardiovascular problems, to 
include hypertension, that are the result of PTSD.  

Service connection is granted for a claimed disability where 
the evidence shows (1) injury or some incident in service; 
(2) a current disorder or disease; and (3) a 
cause-effect link between the two.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2006).  Also, service 
connection is permissible on a presumptive basis for certain 
chronic diseases, to include cardiovascular-renal diseases, 
even without evidence of incurrence in service, with evidence 
of manifestation thereof to a minimum degree of 10 percent 
within one year after discharge from active duty.  38 C.F.R. 
§§ 3.307, 3.309(a) (2006).   

Service connection also may be granted under 38 C.F.R. § 
3.310 with evidence that a nonservice-connected disability is 
proximately due to, or the result of, a 
service-connected disability, or where the service-connected 
disability aggravates the nonservice-connected disability.  
Compensation is provided for the degree of disability - and 
only that degree - above the degree of disability pre-
aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).   

The veteran's service medical records do not reflect 
complaints that might indicate a cardiovascular problem.  Nor 
do they reflect a diagnosis of hypertension or clinical 
impression of abnormal blood pressure, or any other 
cardiovascular abnormality.  The April 1971 separation 
medical examination report reflects a sitting blood pressure 
of 136/82, but no clinical notation that that reading is 
abnormal or is otherwise a concern such that further 
evaluation might be warranted.  Clinical evaluation of the 
heart and vascular system was normal.   

With respect to post-service clinical evidence, VA treatment 
records dated within the last several years reflects 
diagnoses of hypertension, mild aortic regurgitation, left 
ventricular dysfunction secondary to hypertension, and 
coronary artery disease.  As shown in a 2004 VA medical 
examination report, the veteran reported a history of 
hypertension dating back about 4-5 years before then.  A 1996 
VA medical examination reflects the veteran's denial then 
that he has a history of hypertension and coronary artery 
disease.  Objective clinical findings in 1996 included 
regular heart rhythm and rate without murmurs, gallops, or 
rubs; intact and symmetrical peripheral pulses; and normal 
pulses and respirations sitting, recumbent, standing, sitting 
after exercise, and two minutes after exercise.  The examiner 
also noted blood pressure readings of 140 to 162 (systolic) 
and 96 to 104 (diastolic), but did not specifically state 
whether they indicated abnormal readings or diagnose 
hypertension.  She did, however, note an impression of 
"[b]orderline EKG."  

Thus, the record does not support presumptive service 
connection.  The record does not warrant a conclusion that 
hypertension or other cardiovascular abnormality had become 
manifested within one year after discharge.  Nor does the 
record support direct service connection.  As stated, there 
is no evidence of cardiovascular problem during service based 
on a review of the service medical records, and no clinician 
has opined that present cardiovascular problems are 
etiologically related to active service.


Finally, with respect to secondary service connection, the 
record disfavors service connection for hypertension or heart 
disability because it contains a sole negative clinical 
opinion (February 2004 VA opinion) on the issue of secondary 
causation, which is not contradicted by other evidence of 
record.  The veteran has not proffered any non-VA clinical 
evidence or opinion that would permit the Board to employ 
38 U.S.C.A. § 5107(b) and 38 C.F.R. § 3.102 (benefit-of-
reasonable doubt rule) on whether PTSD might have prompted 
cardiovascular problems.  In addressing the question of 
whether the veteran's claimed hypertension and heart disease 
are secondary to his PTSD, the VA examiner said: "[E]ven 
though stress can contribute to or aggravate hypertension, 
there is no clinical evidence [that] it is responsible for 
hypertension or heart disease."  The examiner clearly was 
aware that the veteran has been diagnosed with PTSD; his 
statement that "stress" is not "responsible" for 
cardiovascular disease is an unequivocal statement as to a 
negative etiological link between PTSD symptoms and 
manifestations and cardiovascular disease.  And, although he 
mentioned the possibility of aggravation of hypertension or 
heart disease by "stress," he did not indicate that the 
veteran's hypertension or heart disease had been aggravated 
by his PTSD.

Based upon the above, the Board must conclude that the 
preponderance of the evidence against the claims.  It does 
not apply the benefit-of-reasonable doubt rule.  38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2006).

III.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete benefits 
application, VA must notify the claimant and any 
representative of any information, and medical or lay 
evidence, needed to substantiate the claim.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  VA must inform the claimant of any 
information and evidence not of record needed to substantiate 
the claim, that VA will seek to provide, and that he should 
provide.  It must ask him to provide any pertinent evidence 
he has ("fourth element").  38 C.F.R. § 3.159(b)(1).  
Notice should be provided before the initial unfavorable 
agency of original jurisdiction (AOJ) decision.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In January 2004, before issuing the rating decision from 
which this appeal arises, VA sent the veteran a letter 
advising him that secondary service connection for heart 
disability and hypertension requires evidence of a link 
between the claimed disabilities and PTSD, which is 
consistent with his explicit statement in his August 2003 
claim that he seeks secondary service connection.  He was 
also told that, if he identifies the sources of evidence 
pertinent to his appeal, then VA would assist him in securing 
the missing evidence from the sources identified.  He was 
advised that, notwithstanding VA's duty to assist, a claimant 
ultimately is responsible for ensuring that his claim is 
substantiated with evidence not in federal custody. 

As for the PTSD increased rating claim, this appeal stems 
from the rating decision granting service connection and 
assigning an initial compensable rating.  The January 2004 
notice provided the veteran notice of PTSD service connection 
criteria.  Where, as here, VA receives a notice of 
disagreement that raises a new issue different from the one 
for which the claim was filed, the law requires VA to take 
proper action and issue a Statement of the Case (SOC) if the 
disagreement is not resolved, which was done here as to the 
issue of a higher initial rating for PTSD, but VA is not 
required to provide notice of the information and evidence 
needed to substantiate the new issue.  VAOPGCPREC 8-03 (Dec. 
22, 2003).  The SOC set forth PTSD rating criteria and 
explained why the evidence does not support a higher rating 
than as assigned in the April 2004 rating decision.  

The January 2004 letter arguably was incomplete as it did not 
literally inform the veteran that he may submit any evidence 
in his possession if he believes it is pertinent to this 
appeal, although VA did cite 38 C.F.R. § 3.159, from which 
the "fourth element" notice requirement is derived, in the 
SOC.  Nor did VA provide notice consistent with Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) (notice of what 
considerations govern the assignment of disability ratings 
and effective dates for degree of disability and service 
connection).  However, the Board concludes that material 
prejudice did not occur due to such notice defects, including 
the timing of the notice.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993) (where the Board addresses a question not 
addressed by the AOJ, the Board must consider whether 
prejudice occurred); see also 38 C.F.R. § 20.1102 (2006) 
(harmless error).

During the appeal, the veteran was informed of what is meant 
by secondary service connection, and the criteria for 
evaluating service-connected PTSD.  The veteran himself 
pursued secondary service connection for his cardiovascular 
problems; that indicates some knowledge that the claim 
requires evidence of some link between PTSD and 
cardiovascular problems, and he was so informed.  He also was 
told why the record does not support more favorable 
resolution of the three issues on appeal.  The RO informed 
him that the record does not show manifestation of 
cardiovascular disease during service or within the governing 
presumptive period.  The veteran was represented throughout 
this appeal.  He was told that VA would assist him if he 
responded to the January 2004 notice, but did not respond.  
Argument and statements submitted after the SOC was issued 
have been considered, but they do not indicate that pertinent 
evidence might be missing such that a decision on the merits 
of any of the three issues should be deferred pending further 
development.  Under the circumstances, the Board does not 
find that the failure to literally ask the veteran to provide 
any pertinent items in his possession has prejudiced his 
appeal.  Also, with the denial of service connection for 
cardiovascular disability claims, the veteran cannot be 
prejudiced based on lack of notice consistent with Dingess.  
"Veteran" status is not at issue here, and the veteran was 
provided appropriate notice on service connection criteria in 
light of his pursuit of the cardiovascular disability claims 
on a secondary-causation basis.  Issues like effective dates 
for service connection and degree of disability become 
material where the underlying service connection claim itself 
has been substantiated, and that is not the case here.          

VA's duty to assist a claimant in substantiating the claim 
(see 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d)) also was 
satisfied.  This duty contemplates that VA will help a 
claimant obtain relevant records, whether or not they are in 
federal custody, and that VA will provide a medical 
examination and/or opinion if needed to decide the claim.  
The claims file includes service medical records, VA clinical 
records, VA medical examination findings, and the veteran's 
written statements.  Despite appropriate notice, the veteran 
has not identified sources of evidence not already of record 
but which he desires VA to review before adjudicating his 
claims.  

The Board has noted some discussion in the VA clinical 
records indicating that the veteran had had private treatment 
recently for his cardiovascular problems.  The veteran was 
told that one criterion for service connection is medical 
evidence of a link between a claimed condition and active 
service; he was also told that secondary service connection, 
in his case, requires evidence of a link between 
cardiovascular problems and PTSD.  He did not, however, 
provide any information concerning any non-VA evidence 
addressing those issues.  The SOC discussed the unfavorable 
VA medical opinion on secondary service connection; he and 
his representative responded with argument but did not 
indicate that contrary evidence exists.  Under the 
circumstances, the Board does not find that a decision should 
be deferred based on indication in VA treatment records that 
the veteran might have had some treatment or testing for 
cardiovascular problems during the last several years at a 
private medical facility, when the veteran did not provide 
the RO with the necessary information and authorization to 
obtain any such records that may exist.  
 

ORDER

An increased initial disability rating for PTSD is denied.

Service connection for a heart disability and hypertension is 
denied.  




____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


